Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00042-CV

                   Nancy WEBB, Peggy Whipple, and Sharon Bramblett,
                                    Appellants

                                             v.

                                 Arturo MARTINEZ Jr.,
                                        Appellee

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 13-08-00186-CVL
                       Honorable Donna S. Rayes, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We order appellee recover his costs of this appeal from appellants.

      SIGNED December 14, 2016.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice